       Case 1:18-cv-08694-PGG-KHP Document 64 Filed 03/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------------   X
                                                               :
MALIBU MEDIA, LLC,                                             :
                                                               : Case No. 1:18-cv-08694-PGG
                                   Plaintiff,                  :
v.                                                             :
                                                               :
JEREMY SANDERS,                                                :
                                                               :
                                   Defendant.                  :
------------------------------------------------------------   X


                                            NOTICE OF FILING

         PLEASE TAKE NOTICE, Plaintiff hereby files Demovsky Lawyer Services Invoices,

totaling $325.35, in support of its Statement of Damages [CM/ECF 47] to recover additional costs

expended by Plaintiff.



Dated: March 26, 2020                                          Respectfully submitted,

                                                               By: /s/ Kevin T. Conway
                                                               Kevin T. Conway, Esq. (KC-3347)
                                                               80 Red Schoolhouse Road, Suite 110
                                                               Spring Valley, New York 10977
                                                               T: 845-352-0206
                                                               F: 845-352-0481
                                                               E-mail: ktcmalibu@gmail.com
                                                               Attorney for Plaintiff


                                      CERTIFICATE OF SERVICE

         I hereby certify that on March 28, 2020, I electronically filed the foregoing document with

the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who are

registered CM/ECF users will be served by the CM/ECF system.
      Case 1:18-cv-08694-PGG-KHP Document 64 Filed 03/28/20 Page 2 of 2



       I further certify that some of the participants in the case are not CM/ECF users. I have

mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.


                                            By: /s/ Kevin T. Conway
                                            Kevin T. Conway, Esq.


Service List
Jeremy Sanders
101 W 81st Street
Apt. 711
New York NY 10024




                                                2
